USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2117                     NATIVIDAD MERCADO AYALA,                      Plaintiff, Appellant,                                v.                 KENNETH S. APFEL, COMMISSIONER,                 SOCIAL SECURITY ADMINISTRATION,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO        [Hon. Carmen Consuelo Cerezo, U.S. District Judge]                              Before                      Selya, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                     Salvador Medina De La Cruz on brief for appellant.     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,Assistant U.S. Attorney, and Robert M. Peckrill, Assistant RegionalCounsel, Social Security Administration, on brief for appellee.MAY 4, 1999                                            Per Curiam.     Claimant Natividad Mercado Ayala  appeals from the judgment of the district court which  determined that the decision of the Commissioner of Social  Security that claimant was not under a disability was supported  by substantial evidence.  After carefully reviewing the  parties' briefs and the record, we affirm the judgment of the  district court for essentially the reasons stated in its  Judgment, dated July 15, 1998.            Affirmed.  See Local Rule 27.1.                                                              -2-